Opinion by
Sullivan, J.
It appeared that the lighters are of a size suitable for carriage in the pocket and adapted for that purpose were it not for the fact that each has a saucer or dish-shape base which can easily be removed by taking out a small screw. There was testimony that they are used as desk lighters. It was held that their small size tends to militate against these articles being chiefly used for desk or table lighters. They have a ring at the bottom evidently *517intended for attachment to a key or watch chain. The presumption arising from the collector’s action that these articles are designed to be worn on apparel or carried on or about or attached to the person held not to have been overcome, the protests were overruled. National Silver Co. v. United States (T. D. 49349) cited. Brown, J., dissented.